Citation Nr: 1400947	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-13 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as delayed stress syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1964 until July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in St. Petersburg, Florida, in August 2013.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeals.


FINDINGS OF FACT

1.  In a September 1997 decision, the RO denied service connection for PTSD.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file following to the September 1997 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim, including evidence regarding an alleged in-service stressor event.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current DSM-IV diagnosis of PTSD.

4.  The Veteran's PTSD is related to a verified, in-service stressor event.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the September 1997 rating decision is new and material to reopen a claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Entitlement to Service Connection for PTSD

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1997 decision, the RO denied a claim of service connection for PTSD.  At the time of the prior denial, the record included post-service records showing differential diagnoses including PTSD, anxiety, depression, and some suggestion of a diagnosis for "Delayed Stress" disorder.  At that time, the Veteran contended that PTSD was related to an in-service event in which he had been stationed on guard duty in anticipation of an enemy attack.  Reportedly, the attack did occur, and although it happened nearby; the attack was not made directly on the Veteran's post.  The claim was denied in part due to a lack of evidence corroborating the claimed stressor event.  The Veteran did not timely appeal from this denial and thus, the July 1997 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since the September 1997 decision, additional records and statements have been added to the claims file including records from the Air Force Historical Research Agency, providing verification of the Veteran's claimed stressor event, in addition to an October 2010 opinion from a VA clinical psychologist linking the stressor event with the Veteran's current PTSD.  The foregoing evidence is not only new to the record, but it is also material in so far as it tends to establish previously unestablished facts necessary to substantiate the Veteran's claim - namely the occurrence of an in-service event, and a nexus between such event and the Veteran's PTSD.

Accordingly, the Board finds that since the prior final denial, new and material evidence has been added to the record to reopen a claim of service connection for PTSD.


Service Connection for PTSD

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  

The Board finds that the Veteran is currently diagnosed with PTSD and that the diagnosis is associated with a verified in-service stressor event.  In written statements to VA, reports made to treating healthcare professionals, and in testimony provided before the undersigned, the Veteran has indicated that during service in June 1972, he was stationed on guard duty one night in anticipation of an incoming attack at a base in Thailand.  The Veteran has reported that he was "afraid for [his] life" during that night.  An attack did occur that evening, although not at the Veteran's location.  The Veteran submitted documents from the Air Force Historical Research Agency, recording an attack at Udon, Royal Thai Air Force Base early in the morning of June 4, 1972.  This is sufficient credible supporting evidence indicating that the event likely occurred.  

The record contains conflicting medical evidence regarding the Veteran's current diagnosis, and its connection to service.  Numerous VA and private treatment records indicate differential diagnoses for several acquired psychiatric disorders including PTSD, bipolar affected disorder, depressive disorder, and anxiety.  However, diagnoses from VA psychologists in August and October 2010 confirm that the Veteran has PTSD.  In October 2010, after diagnosing PTSD, reviewing the Veteran's records, and considering the Veteran's alleged stressor event, a VA psychologist opined that the Veteran's "current condition is likely to be caused or aggravated by his military experience."  Additionally, in a VA mental health note related to group counseling in September 2007, the Veteran was diagnosed with "PTSD, chronic, combat related."

In contrast to these opinions is a January 2013 VA examiner's opinion that the Veteran does not meet the DSM-IV criteria for PTSD, determining instead that his symptoms are more consistent with bipolar disorder.  The examiner went on to opine that the Veteran's bipolar disorder is likely related to a 1981 diagnosis of multiple sclerosis (MS), reasoning that "[i]t is not uncommon for [MS] to be associated with a mood disorder."  The Board has considered the conclusions of the 2013 VA examiner, and finds them to be of limited probative value.  Specifically, the examiner's logic, that a psychiatric disorder may be related to MS, seems to rest entirely on the fact that both disorders are long-standing and were diagnosed contemporaneously.  Yet a review of the record shows that the Veteran has had little treatment referable to MS for more than 30 years since its diagnosis.  Further, the examiner commented that she "could not find documentation of PTSD symptoms" in psychiatric and neurologic assessments from the 1980s and 1990s, in spite of clear documentation, particularly beginning in 1997, of clinical diagnoses and treatment of PTSD.

Accordingly, based on a complete and thourough review of the claims file, the Board finds that service connection is warranted, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting, in full, the benefits sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


